 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    STEVEN GARCIA RODRIGUEZ,                          No. 2:18-cv-0655 MCE CKD P
12                       Plaintiff,
13              v.                                      ORDER
14    DAVID BAUGHMAN, et al.,
15                       Defendants.
16

17           Defendant Friend has filed a motion asking that the court set aside entry of default. The

18   motion is not opposed. Good cause appearing, IT IS HEREBY ORDERED that:

19           1. Defendant Friend’s request that the court set aside entry of default (ECF No. 42) is

20   granted;

21           2. The Clerk of the Court’s November 7, 2019 entry of default is vacated;

22           3. Plaintiff’s motion for default judgment (ECF No. 37) is denied; and

23           4. Defendant Friend shall file his response to plaintiff’s complaint within 14 days.

24   Dated: February 14, 2020

25

26

27   1
     rodr0655.vd
28
